
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



DUANE READE HOLDINGS, INC.
MANAGEMENT STOCK OPTION PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

        THIS STOCK OPTION AGREEMENT (the "Agreement"), dated as of April 2, 2008
(the "Grant Date"), is made by and between Duane Reade Holdings, Inc., a
Delaware corporation (the "Company"), and John A. Lederer (the "Optionee").

        WHEREAS, the Company adopted the Duane Reade Holdings, Inc. Management
Stock Option Plan, effective as of July 30, 2004 (the "Plan"), pursuant to which
stock options may be granted to purchase Common Stock of the Company; and

        WHEREAS, the Optionee and Duane Reade, Inc., a wholly owned subsidiary
of the Company ("DRI"), have entered into an employment agreement, dated as of
March 12, 2008 (as may be amended from time to time, the "Employment
Agreement"), pursuant to which the Company has agreed to grant the Optionee a
Nonqualified Stock Option to purchase the number of shares of the Common Stock
provided for herein.

        NOW, THEREFORE, in consideration of the recitals and the mutual
agreements herein contained, the parties hereto agree as follows:

        1 Grant of Option.

        .1     The Company hereby grants to the Optionee an option (the
"Option") to purchase 165,000 shares of Common Stock of the Company (such
shares, the "Option Shares"), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. This Option is not intended to
be treated as an Incentive Stock Option, as such term is defined in Section 422
of the Internal Revenue Code of 1986, as amended. This grant is subject to the
Optionee becoming a party to the Stockholders Agreement (as defined in the
Plan).

        .2     Incorporation by Reference, Etc.    The provisions of the Plan
are hereby incorporated herein by reference. Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth in the Plan.

        2 Terms and Conditions.

        .1     Option Price.    The price at which the Optionee shall be
entitled to purchase Option Shares upon the exercise of all or any portion of
this Option shall be $100.00 per Option Share (the "Option Price").

        .2     Expiration Date.    Except as otherwise provided herein, the
Option shall expire at 11:59 p.m. Eastern Standard Time on the tenth anniversary
of the Grant Date (the "Expiration Date").

        .3     Exercisability of Option.

        .1     Service-Based Option.    The Option shall become vested and
exercisable as to sixty percent (60%) of the shares subject thereto (the
"Service-Based Option") in four equal installments on each of the first, second,
third and fourth anniversaries of the Grant Date (each such anniversary
hereafter referred to as a "Vesting Date"), such that one hundred percent (100%)
of the Service-Based Option shall be vested and exercisable on the fourth
anniversary of the Grant Date; provided that, except as otherwise provided in
Sections 2(e) and 2(f) hereof, the Optionee remains employed by the Company and
its Affiliates on each such Vesting Date.

--------------------------------------------------------------------------------



        .2     Performance-Based Option.    The Option as to forty percent (40%)
of the shares subject thereto (the "Performance-Based Option") shall not become
vested and exercisable until and unless the conditions described in
Section 2(c)(ii)(A) or 2(c)(ii)(B), as applicable, have been attained (each such
condition, a "Performance Condition") and, except as otherwise provided in
Section 2(e)(i) hereof, subject to the Optionee's continued employment by the
Company and its Affiliates through the date the applicable Performance Condition
is attained:

        .A    With respect to fifty percent (50%) of the shares subject to the
Performance-Based Option, the Performance Condition shall be the actual or
deemed occurrence of a 1.5X Option Vesting Event.

        .B    With respect to one-hundred percent (100%) of the shares subject
to the Performance-Based Option, the Performance Condition shall be the actual
or deemed occurrence of a 2X Option Vesting Event.

        .C    For purposes of this Agreement, the following terms shall have the
following meanings:

        "1.5X OH Investor Group Equity Value" shall mean (X) 1.5 times the OH
Investor Group Investment minus (Y) the aggregate amount of cash and Fair Market
Value of Marketable Securities received by the OH Investor Group in respect of
the OH Investor Group Investment prior to or coincident with the time of
determination. For purposes of the preceding sentence, (I) "Fair Market Value"
shall have the meaning set forth in clauses (i) and (ii) of Section 2(p) of the
Plan, without regard to whether the subject securities are Stock, and (II) the
Fair Market Value of Marketable Securities shall be determined at the time of
receipt by the OH Investor Group or, if later, the time that securities held by
the OH Investor Group first become Marketable Securities.

        "2X OH Investor Group Equity Value" has the same meaning as 1.5X OH
Investor Group Equity Value, except that the number "1.5" each time it appears
in the definition of "1.5X OH Investor Group Equity Value" shall be replaced
with the number "2."

        "1.5X Option Vesting Event" shall mean the occurrence of any event
(e.g., a leveraged recapitalization in which the proceeds are paid out to the
Investors as dividends and/or redemptions) in which consideration is paid to the
OH Investor Group in respect of the OH Investor Group Investment in the form of
cash and/or Marketable Securities, which results in cash and/or Marketable
Securities being paid or provided to the OH Investor Group of at least the 1.5X
OH Investor Group Equity Value. For purposes of the preceding sentence, an
"event" shall be deemed to have occurred at each time that securities held by
the OH Investor Group which are not Marketable Securities first become
Marketable Securities, and such securities shall be deemed to have been "paid"
to the OH Investor Group at such time.

        "2X Option Vesting Event" has the same meaning as a 1.5X Option Vesting
Event, except that the term "1.5X OH Investor Group Equity Value" each time it
appears in the definition of "1.5X Option Vesting Event" shall be replaced with
"2X OH Investor Group Equity Value."

        "Marketable Securities" shall mean equity securities which (i) are
registered under all applicable Federal and state securities laws, or as to
which the sale would be exempt from such registration, (ii) are listed for
trading on a national securities exchange or quoted on an inter-dealer quotation
system, (iii) are not subject to any legal or contractual restriction as to sale
and (iv) represent less than 20% of the

2

--------------------------------------------------------------------------------






equity securities of the same class which are listed for trading on a national
securities exchange or available for trading on an inter-dealer quotation
system.

        "OH Investor Group Investment" means the aggregate investment by the OH
Investor Group in the common equity securities of the Company or any of its
subsidiaries on July 30, 2004 in the amount of $239.5 million.

        .4     Method of Exercise.    The Option may be exercised only by
written notice, in a form to be provided by the Committee, and delivered by the
Optionee in person or sent by mail in accordance with Section 4(a) hereof and,
in either case, accompanied by payment therefor. The Option Price shall be
payable (i) in cash and/or shares of Stock valued at the Fair Market Value at
the time the Option is exercised (including by means of attestation of ownership
of a sufficient number of shares of Stock in lieu of actual delivery of such
shares to the Company); provided, however, that such shares are not subject to
any pledge or other security interest and meet such other requirements, if any,
as the Committee may determine necessary in order to avoid an additional
accounting earnings charge in respect of the Option, (ii) by means of a cashless
exercise whereby the number of shares of Common Stock of the Company to be
received by the Optionee shall equal the excess, if any, of (A) the number of
shares of Common Stock that would be received by the Optionee upon such exercise
had the Optionee paid the Option Price in respect of the underlying shares in
cash over (B) a number of shares of Common Stock of the Company, the aggregate
Fair Market Value of which is equal to the aggregate Option Price that would
have been paid as determined pursuant to the immediately preceding clause (A),
(iii) in the discretion of the Committee, either (A) in other property having a
fair market value on the date of exercise equal to the Option Price or (B) if
there shall be a public market for the Stock, by delivering to the Committee a
copy of irrevocable instructions to a stockbroker to deliver promptly to the
Company an amount of loan proceeds, or proceeds of the sale of the Stock subject
to the Option, sufficient to pay the Option Price or (iv) by such other method
as the Committee may allow.

        .5     Termination of Employment.    In the event that the Optionee
ceases to be employed by the Company and its Affiliates, the Service-Based
Option and the Performance-Based Option held by the Optionee (to the extent then
unexercised and outstanding) shall terminate as follows:

        .1     Without Cause or For Good Reason.    If the Company or its
Affiliates terminates the Optionee's employment without "Cause" or the Optionee
resigns for "Good Reason" (each as defined below), at any time prior to the
fourth anniversary of the Grant Date, then the Service-Based Option, to the
extent not previously vested, shall become immediately vested and exercisable as
to that number of shares equal to (A) that number of shares corresponding to the
previously unvested portion of the Service-Based Option which would have become
vested and exercisable pursuant to Section 2(c)(i) on the Vesting Date
immediately following the date of such termination of employment had the
Optionee's employment by the Company and its Affiliates not so terminated (such
portion of the Service-Based Option is hereafter referred to as the "Next
Tranche") multiplied by (B) a fraction, the numerator which is twelve plus the
number of full months of service performed by the Optionee for the Company and
its Affiliates subsequent to the Vesting Date immediately preceding the date of
such termination and the denominator which is twelve. To the extent vested and
exercisable as of the date of such termination (after taking into account the
provisions of this Section 2(e)(i)), the Service-Based Option and the
Performance-Based Option shall remain exercisable through the earlier of (i) the
first anniversary of such termination of employment or (ii) the Expiration Date,
and shall thereafter terminate without further consideration to the Optionee. To
the extent not vested and exercisable (after taking into account the provisions
of this Section 2(e)(i)) as of the date of such termination of employment, the
Service-Based Option shall terminate and expire on the date of such termination
of employment without further consideration to the Optionee. The portion of
Performance-Based Option as to which the Performance Condition

3

--------------------------------------------------------------------------------



has not been attained as of the date of such termination shall remain
outstanding until the six-month anniversary of such termination. To the extent
that the applicable Performance Condition has not been attained as of such
six-month anniversary, such portion of the Performance-Based Option shall
thereafter terminate and expire without further consideration to the Optionee
(except that if prior to such six-month anniversary, a definitive agreement has
been entered into that, upon consummation of the transactions contemplated
thereby, would result in the satisfaction of the Performance Condition, in which
case the Performance-Based Option shall remain outstanding until the
transactions contemplated by such definitive agreement are consummated or the
definitive agreement has been terminated or abandoned); provided that, if none
of Tyler Wolfram, Michael Green or Kevin Mailender are actively employed by one
of the OH Affiliates on the date of Executive's termination of employment, the
portion of Performance-Based Option as to which the Performance Condition has
not been attained as of the date of such termination shall remain outstanding
until the twelve-month anniversary of such termination, and to the extent that
the applicable Performance Condition has not been attained as of such
twelve-month anniversary, shall thereafter terminate and expire without further
consideration to the Optionee (except that if prior to such twelve-month
anniversary, a definitive agreement has been entered into that, upon
consummation of the transactions contemplated thereby, would result in the
satisfaction of the Performance Condition, in which case the Performance-Based
Option shall remain outstanding until the transactions contemplated by such
definitive agreement are consummated or the definitive agreement has been
terminated or abandoned). For purposes of this Agreement, the terms "Cause" and
"Good Reason" have the meanings set forth in the Employment Agreement.

        .2     For Cause.    If the Optionee's employment is terminated by the
Company or its Affiliates for Cause, then any and all of the Service-Based
Option and Performance-Based Option whether or not vested and exercisable at the
time of the Optionee's termination of employment shall immediately terminate and
expire on the date of such termination of employment, without further
consideration to the Optionee.

        .3     Without Good Reason.    If the Optionee terminates his employment
with the Company and its Affiliates without Good Reason, then any portion of the
Option which is not vested and exercisable at the time of the Optionee's
termination of employment shall immediately terminate and expire on the date of
such termination of employment, without further consideration to the Optionee.
Any portion of the Option which is vested and exercisable as of the date of such
termination of employment shall remain exercisable through the earlier of
(i) ninety (90) days after such termination of employment or (ii) the Expiration
Date, and shall thereafter terminate and expire without further consideration to
the Optionee.

        .4     Death or Disability.    If the Optionee's employment with the
Company and its Affiliates is terminated by reason of the Optionee's death or
"Disability" (as defined in the Employment Agreement), then the Service-Based
Option to the extent not previously vested, shall become immediately vested and
exercisable as to that number of shares equal to the number of shares of Common
Stock underlying the Next Tranche equal to (A) the total number of shares of
Common Stock underlying the Next Tranche multiplied by (B) a fraction, the
numerator which is the number of full months of service performed by the
Optionee for the Company and its Affiliates subsequent to the Vesting Date
immediately preceding the date of such termination and the denominator which is
twelve. The Service-Based Option to the extent not vested and exercisable as of
the date of such termination (after taking into account the provisions of this
Section 2(e)(iv)) shall terminate and expire on the date of such termination
without further consideration to the Optionee's estate. The Service-Based Option
and Performance-Based Option to the extent vested and exercisable (after taking
into account

4

--------------------------------------------------------------------------------






the provisions of this Section 2(e)(iv)) as of the date of such termination
shall remain exercisable through the earlier of (i) the first anniversary of the
date of such termination or (ii) the Expiration Date, and shall thereafter
terminate and expire without further consideration to the Optionee. The portion
of Performance-Based Option as to which the Performance Condition has not been
attained as of the date of such termination shall remain outstanding until the
six-month anniversary of such termination. To the extent that the applicable
Performance Condition has not been attained as of such six-month anniversary,
shall thereafter terminate and expire without further consideration to the
Optionee (except that if prior to such six-month anniversary, a definitive
agreement has been entered into that, upon consummation of the transactions
contemplated thereby, would result in the satisfaction of the Performance
Condition, in which case the Performance-Based Option shall remain outstanding
until the transactions contemplated by such definitive agreement are consummated
or the definitive agreement has been terminated or abandoned); provided that, if
none of Tyler Wolfram, Michael Green or Kevin Mailender are actively employed by
one of the OH Affiliates on the date of Executive's termination of employment,
the portion of Performance-Based Option as to which the Performance Condition
has not been attained as of the date of such termination shall remain
outstanding until the twelve-month anniversary of such termination, and to the
extent that the applicable Performance Condition has not been attained as of
such twelve-month anniversary, shall thereafter terminate and expire without
further consideration to the Optionee (except that if prior to such twelve-month
anniversary, a definitive agreement has been entered into that, upon
consummation of the transactions contemplated thereby, would result in the
satisfaction of the Performance Condition, in which case the Performance-Based
Option shall remain outstanding until the transactions contemplated by such
definitive agreement are consummated or the definitive agreement has been
terminated or abandoned).

        .5     Notice of Nonrenewal.    Upon the delivery of a Notice of
Nonrenewal (as defined in the Employment Agreement) by the Company to Executive
or by Executive to the Company, the portion of Performance-Based Option as to
which the Performance Condition has not been attained as of the date of such
termination shall remain outstanding until the six-month anniversary of such
termination. To the extent that the applicable Performance Condition has not
been attained as of such six-month anniversary, such portion of the
Performance-Based Option shall thereafter terminate and expire without further
consideration to the Optionee (except that if prior to such six-month
anniversary, a definitive agreement has been entered into that, upon
consummation of the transactions contemplated thereby, would result in the
satisfaction of the Performance Condition, in which case the Performance-Based
Option shall remain outstanding until the transactions contemplated by such
definitive agreement are consummated or the definitive agreement has been
terminated or abandoned); provided that, if none of Tyler Wolfram, Michael Green
or Kevin Mailender are actively employed by one of the OH Affiliates on the date
of Executive's termination of employment, the portion of Performance-Based
Option as to which the Performance Condition has not been attained as of the
date of such termination shall remain outstanding until the twelve-month
anniversary of such termination, and to the extent that the applicable
Performance Condition has not been attained as of such twelve-month anniversary,
shall thereafter terminate and expire without further consideration to the
Optionee (except that if prior to such twelve-month anniversary, a definitive
agreement has been entered into that, upon consummation of the transactions
contemplated thereby, would result in the satisfaction of the Performance
Condition, in which case the Performance-Based Option shall remain outstanding
until the transactions contemplated by such definitive agreement are consummated
or the definitive agreement has been terminated or abandoned).

5

--------------------------------------------------------------------------------



        .6     Notwithstanding anything to the contrary herein, any benefits
provided with respect to the vesting and exercisability of the Option pursuant
to this Section 2(e) are conditioned upon and subject to the Optionee's
compliance with Sections 13(h) (Release) and 14(f) (Restrictive Covenants;
Enforcement) of the Employment Agreement.

        .6     Change In Control.

        .1     Immediately prior to a Change in Control (as defined below),
occurring prior to the IPO:

        .A    Notwithstanding Section 2(c) hereof, subject to the Optionee's
continued employment with the Company and its Affiliates through the
consummation date of the Change in Control event, the Service-Based Option shall
become vested and exercisable to the extent necessary for the Optionee (i) to
exercise his rights pursuant to a "Tag-Along Sale" (as defined in the
Stockholders Agreement) and (ii) to satisfy the Company's rights with respect to
a "Drag-Along Sale" (as defined in the Stockholders Agreement), in each case, as
provided in this Section 2(f) and in the Stockholders Agreement. Accordingly,
the Service-Based Option shall vest (in addition to the portion vested pursuant
to Section 2(c)(i) hereof) in the case of a Drag-Along Sale in an amount such
that after giving effect to such acceleration, the Service-Based Option shall be
vested in the aggregate (including for this purpose shares as to which the
Performance-Based Option is vested at the time of the Drag-Along Sale) as to the
same percent as the Parent Transfer Percentage Interest proposed to be
transferred pursuant to such Drag-Along Sale. Similarly, the Service-Based
Option shall vest (in addition to the portion vested pursuant to Section 2(c)(i)
hereof) in the case of a Tag-Along Sale in an amount such that after giving
effect to such acceleration, the Service-Based Option shall be vested in the
aggregate (including for this purpose shares as to which the Performance-Based
Option is vested at the time of the Tag-Along Sale) as to the same percent as
the Parent Transfer Percentage Interest proposed to be transferred pursuant to
such Tag-Along Sale. For purposes of this Agreement, the terms "Parent
Stockholders," "Percentage Interest," "Parent Transfer Percentage Interest,"
"Parent Transfer Units" and "Parent Tag-Along Sale" shall have the meaning
ascribed such terms in the Stockholders Agreement; and

        .B    If and only if the Change in Control will result in either a 1.5X
Option Vesting Event or a 2X Option Vesting Event, the Performance-Based Option
shall vest and become exercisable in accordance with Sections 2(c)(ii)(A) and
2(c)(ii)(B), as applicable, subject to Optionee's continued employment by the
Company and its Affiliates through the date of the consummation of the Change in
Control event, except as otherwise provided in Section 2(e)(i) hereof.

        .2     For purposes of this Agreement the term "Change in Control" shall
mean the first of any of the following events to occur after the Grant Date:

        .A    any single person or entity that is an independent third party or
any group of single persons or independent third parties acting in concert
pursuant to a written agreement demonstrating indicia of joint control (which
shall exclude, without limitation, the OH Affiliates, DRS, LLC and any
Subsidiary of DRS, LLC) (x) by merger or otherwise is or becomes the beneficial
owner directly or indirectly, of securities of DRI, representing 50% or more of
the combined voting power of DRI's then outstanding securities, and (y) has the
right to appoint a majority of the members of the Board, in each case other than
by a merger or other transaction in which the beneficial owners of DRI
immediately prior to the merger own a majority of the surviving entity or its
parent;

6

--------------------------------------------------------------------------------



        .B    any stockholder of DRI (other than the OH Affiliates, DRS, LLC or
any Subsidiary of DRS, LLC) (x) acquires a greater voting interest in DRI's
outstanding Common Stock than the OH Investor Group and (y) has the authority to
appoint a majority of the members of the Board;

        .C    DRI adopts a plan of complete liquidation (other than a
liquidation into DRS, LLC or any Subsidiary of DRS, LLC) of DRI or consummates
an agreement for the sale or disposition by DRI of all or substantially all of
DRI's assets to an independent third party (which shall exclude, without
limitation, the OH Affiliates, DRS, LLC and any Subsidiary of DRS, LLC);

        .D    the Board approves a resolution declaring that a Change in Control
has occurred;

        .E    any single person or entity that is an independent third party or
any group of single persons or independent third parties acting in concert
pursuant to a written agreement demonstrating indicia of joint control (which
shall exclude, without limitation, the OH Affiliates, DRS, LLC and any
Subsidiary of DRS, LLC) has the right to appoint a majority of the members of
the Board;

        .F     at any time prior to an IPO, the failure by OH to designate one
or more OH related persons to serve as its members of the Board (it being
understood that if the Company is required to appoint independent directors by
law or inter-dealer quotation system or exchange rules, or OH's designee is
otherwise prevented from serving, OH may designate non-OH related persons to
serve as such); or

        .G    at any time prior to the IPO, the failure of OH to retain its
power to appoint more than 51% of the members of the Board appointable by the OH
Investor Group.

Notwithstanding the foregoing, under no circumstances shall an initial
underwritten public offering by the Company (or any corporate successor of the
Company) of the Common Stock pursuant to a registration statement that has been
filed under the Securities Act and declared effective by the Securities and
Exchange Commission constitute a Change in Control.

        .7     Transferability.    Other than as provided in Section 2.2 of the
Stockholders Agreement or Section 8(h) of the Plan, the Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Optionee shall
be effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof. During the
Optionee's lifetime, the Option is exercisable only by the Optionee, his or her
legal representative or a Permitted Transferee. For purposes of this Agreement,
Permitted Transferee shall have the meaning set forth in both the Plan and
Section 2.2 of the Stockholders Agreement.

        .8     Rights as Stockholder.    The Optionee shall not be deemed for
any purpose to be the owner of any of the Option Shares subject to this Option
unless, until and to the extent that (i) the Option shall have been exercised
pursuant to its terms and (ii) the Company shall have issued and delivered to
the Optionee the Option Shares. The Option Shares shall be subject to the terms
and conditions set forth in the Stockholders Agreement.

7

--------------------------------------------------------------------------------



        .9     Drag-Along, Tag Along, Registration and Related
Rights.    Notwithstanding anything herein to the contrary, the vested portion
of the Option and all of the Option Shares acquired upon the exercise of the
Option shall be subject to all applicable provisions of the Stockholders
Agreement and the Preemptive Rights Agreement, dated as of July 30, 2004, by and
among OH, DRS, LLC, the Company and certain members of the management of DRI
(the "Preemptive Rights Agreement").

        .1     In connection with the IPO, the Option may be converted into an
option to purchase an Equity Security of the IPO Entity, with the terms of such
Option (including its Option Price) being equitably adjusted by the Committee in
accordance with Section 9 of the Plan (the "Converted Option").

        .2     Within a reasonable time following the IPO, the applicable IPO
Entity shall use its commercially reasonable efforts to register under the
Securities Act, the Equity Securities of the applicable IPO Entity to be
acquired upon the exercise of the Converted Option, or the shares of Common
Stock sufficient to cover the Option, as applicable, by filing a Registration
Statement on Form S-8 (or any successor or similar forms thereto); unless in the
reasonable judgment of the Board or the Board of Directors of the applicable IPO
Entity (or of the managing underwriter in the IPO) such a registration could
reasonably be expected to have an adverse effect on the market for the
securities being registered in the IPO; provided, however, that the resale of
any shares of Common Stock distributed pursuant to an Award shall be restricted
as if the volume and manner of sale restrictions of Rule 144 (without regard to
Rule 144 (k)) were applicable.

        .3     In connection with a Drag-Along Sale, the Company may require the
Optionee to, and the Optionee in such event shall, exercise (pursuant to the
method or methods that may be elected by the Optionee pursuant to Section 2(d)
hereof) the vested portion of the Option (after giving effect to Section 2(f)
hereof) to the extent necessary to satisfy the Company's Drag-Along Right as set
forth in Sections 2.3 and 2.6(a) of the Stockholders Agreement.

        .4     In connection with a Tag-Along Sale, if the Optionee delivers the
"Tag-Along Exercise Notice" (as defined in the Stockholders Agreement) then he
shall exercise (pursuant to the method or methods he so elects pursuant to
Section 2(d) hereof) the vested portion of the Option (after giving effect to
Section 2(f) hereof) to the extent necessary to satisfy his participation in the
Tag-Along Sale as provided in Sections 2.4 and 2.6(b) of the Stockholders
Agreement.

        .10   Withholding Taxes.    Prior to the delivery of a certificate or
certificates representing the Option Shares, and immediately following the
exercise of the Option, the Optionee must pay to the Company any minimum amount
that the Company determines it is required to withhold under applicable federal,
state or local tax laws in respect of the exercise of the Option or the transfer
of Option Shares. Notwithstanding the foregoing, the Optionee may satisfy such
withholding obligation by any other method described in Section 8(d) of the Plan
or any combination of methods described in Section 8(d) of the Plan; provided,
however, that such other method does not violate the terms of any credit
agreement to which the Company, or any of its Affiliates is a party or cause a
default thereunder.

        3 Purchase for Investment; Other Representations of Optionee.

        .1     Investment Intent.    In the event that the offering of Option
Shares with respect to which the Option is being exercised is not registered
under the Securities Act, but an exemption is available that requires an
investment representation or other representation, the Optionee, if electing to
purchase Option Shares, will be required to represent that such Option Shares
are being acquired for investment and not with a view to distribution thereof,
and to make such other

8

--------------------------------------------------------------------------------



reasonable and customary representations regarding matters relevant to
compliance with applicable securities laws as are deemed necessary by counsel to
the Company. Stock certificates evidencing such unregistered Option Shares that
are acquired upon exercise of the Option shall bear restrictive legends as are
required or advisable under the provisions of any applicable laws or in the
Stockholders Agreement.

        .2     Other Representations.    The Optionee hereby represents and
warrants to the Company as follows:

        .1     Access to Information.    Because of the Optionee's business
relationship with the Company and with the management of the Company, the
Optionee has had access to all material and relevant information concerning the
Company, thereby enabling the Optionee to make an informed investment decision
with respect to his investment in the Company, and all pertinent data and
information requested by the Optionee from the Company or its representatives
concerning the business and financial condition of the Company and the terms and
conditions of this Agreement have been furnished. The Optionee acknowledges that
the Optionee has had the opportunity to ask questions of and receive answers
from and to obtain additional information from the Company and its
representatives concerning the present and proposed business and financial
condition of the Company.

        .2     Financial Sophistication.    The Optionee has such knowledge and
experience in financial and business matters that the Optionee is capable of
evaluating the merits and risks of investing in the Option Shares.

        .3     Understanding the Investment Risks.    The Optionee understands
that:

        .A    An investment in the Option Shares represents a highly speculative
investment, and there can be no assurance as to the success of the Company in
its business; and

        .B    There is at present no market for the Option Shares and there can
be no assurance that a market will develop in the future.

        .4     Understanding of the Nature of the Option Shares.    The Optionee
understands and agrees that:

        .A    Other than as reflected herein or in the Stockholders Agreement,
there can be no assurance that the Option Shares will be registered under the
Securities Act or any state securities laws and if they are not so registered,
they will only be issued and sold in reliance upon certain exemptions contained
in the Securities Act and applicable state securities laws, and the
representations and warranties of the Optionee contained herein, which will have
to be renewed as to the Option Shares at the times of exercise of the Option,
are essential to any claim of exemption by the Company under the Securities Act
and such state laws. It is understood that the Company's intent is that the
purchase of the Option Shares pursuant to an exercise of the Option not be
covered by Rule 701 under the Securities Act, and that another exemption, if
necessary, will need to be found in respect of the exercise of the Option;
provided that the Company may determine at time of the exercise of the Option
(which determination must be in writing) that Rule 701 does apply to such
exercise;

        .B    If the Option Shares are not so registered, the Option Shares will
be "restricted securities" as that term is defined in Rule 144 promulgated under
the Securities Act;

        .C    The Option cannot be exercised and the Option Shares will not be
sold to the Optionee and the Optionee cannot resell or transfer the Option
Shares without registration under the Securities Act and applicable state
securities laws unless the Company receives an opinion of counsel acceptable to
it (as to both counsel and the

9

--------------------------------------------------------------------------------






opinion) that such registration is not necessary, the cost of such opinion to be
borne by the Company;

        .D    Only the Company can register the Option Shares under the
Securities Act and applicable state securities laws;

        .E    Other than as provided in the Stockholders Agreement and
Section 2(i) hereof, the Company has not made any representations to the
Optionee that the Company will register the Option Shares under the Securities
Act or any applicable state securities laws, or with respect to compliance with
any exemption therefrom;

        .F     The Optionee is aware of the conditions for the Optionee's
obtaining an exemption for the resale of the Option Shares under the Securities
Act and any applicable state securities laws; and

        .G    The Company may, from time to time, make stop transfer notations
in its transfer records to ensure compliance with the Securities Act and any
applicable state securities laws, and any additional restrictions imposed by
state securities administrators.

        4 Miscellaneous.

        .1     Notices.    Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
the Secretary of the Company at the principal office of the Company and, in the
case of the Optionee, to Optionee's address appearing on the books of the
Company or to Optionee's residence or to such other address as may be designated
in writing by the Optionee.

        .2     No Right to Continued Employment.    Nothing in the Plan or in
this Agreement shall confer upon the Optionee any right to continue in the
employ of the Company or its Affiliates or shall interfere with or restrict in
any way the right of the Company or its Affiliates, which are hereby expressly
reserved, to remove, terminate or discharge the Optionee at any time for any
reason whatsoever.

        .3     Bound by Plan.    By signing this Agreement, the Optionee
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

        .4     Adjustment.    Notwithstanding any provision of the Plan or this
Agreement to the contrary, in connection with a dividend or distribution prior
to an IPO, the Option Price shall be equitably reduced to the extent appropriate
and, if not appropriate, then such Option shall be equitably adjusted by such
other means as reasonably determined by the Committee in accordance with to
Section 9 of the Plan.

        .5     Successors.    The terms of this Agreement shall be binding upon
and inure to the benefit of the Company, its successors and assigns, and of the
Optionee and the beneficiaries, executors, administrators, heirs and successors
of the Optionee.

        .6     Invalid Provision.    The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

        .7     Modifications.    No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

        .8     Entire Agreement.    This Agreement, the Plan, the Stockholders
Agreement and the Preemptive Rights Agreement, including all exhibits thereto,
contain the entire agreement and

10

--------------------------------------------------------------------------------






understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.

        .9     Governing Law.    This Agreement and the rights of the Optionee
hereunder shall be construed and determined in accordance with the laws of the
State of New York.

        .10   Headings.    The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

        .11   Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

        .12   Intention of the Parties.    It is the intention of the Company
and Optionee that the Option Price shall equal the fair market value of a share
of Common Stock on the Grant Date, provided that the foregoing shall not expand
or otherwise modify the representations and warranties of the Company pursuant
to the Subscription Agreement, dated as of March 12, 2008 by and between the
Company, and Optionee (the "Subscription Agreement") or entitle the Optionee to
make any claim for adjustment, indemnification or otherwise under the
Subscription Agreement with respect to the value of the Common Stock.

[Remainder of page intentionally left blank]

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties hereto on the first set forth above.

DUANE READE HOLDINGS, INC.

By: /s/  John K. Henry
Name:  John K. Henry
Title:  Senior Vice President and Chief Financial Officer

/s/  John A. Lederer
JOHN A. LEDERER

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



DUANE READE HOLDINGS, INC. MANAGEMENT STOCK OPTION PLAN NONQUALIFIED STOCK
OPTION AGREEMENT
